Citation Nr: 1827213	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include a speech condition.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The issues of service connection for post traumatic stress disorder (PTSD) and hypertension have been raised by the record in the January 2017 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  If the Veteran wishes to file a formal claim for these conditions, he is free to contact his local VA Regional Office to file the appropriate claim form.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are fire-related and unavailable for review in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not yet been afforded VA examinations regarding his service connection claim for residuals of a stroke.  Although the medical evidence of record is minimal, the Veteran has indicated that his disorder is directly related to service.  Since VA has a heightened duty to assist because the Veteran's service treatment records are unavailable, the Board finds that the Veteran should be afforded VA examinations to obtain medical opinions regarding the exact nature and etiology of his claimed disorder.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule an appropriate VA examination for the Veteran's claimed condition involving the residuals of a stroke, to be performed by a medical professional with the necessary expertise. The Veteran's e-folder should be made available to the examiner for review in conjunction with the examination. The examiner should review, note, and discuss the Veteran's statements in support of his claim.

The examiner should then list any current diagnoses relating to the Veteran's stroke residuals. For any disorder currently diagnosed, opine as to whether it, at least as likely as not (50 percent or greater), began during the Veteran's military service or is otherwise related to it. 

(NOTE: service treatment records are unavailable for review, and the examiner should not consider the lack of evidence of treatment during this period of service to be negative evidence).

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2. Thereafter, readjudicate the issue on appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 .



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





